Citation Nr: 1728974	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability , to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a disability rating greater than 20 percent for right elbow fracture residuals with ulnar nerve irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD and depressive disorder (which was characterized as posttraumatic stress disorder), and to a disability rating greater than 20 percent for right elbow fracture residuals with ulnar nerve irritation (which was characterized as status-post fracture, right elbow residuals (major) with ulnar nerve irritation).  The Veteran disagreed with this decision in September 2008.  He perfected a timely appeal in June 2009.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

In August 2012 and in October 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability, to include PTSD and depressive disorder (which he characterized as PTSD), during active service.  Although his argument is not a model of clarity, it appears that he contends that either he was involved in a helicopter crash or was the victim of repeated personal assaults by another service member while on active service and either or both of these claimed in-service stressors caused or contributed to his claimed PTSD.  The Veteran also contends that his service-connected right elbow fracture residuals with ulnar nerve irritation are more disabling than currently evaluated.  The Board acknowledges that this appeal has been remanded on several prior occasions, most recently in October 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD and depressive disorder, the Board notes that, in its most recent remand in October 2015, it directed the AOJ to obtain an addendum opinion from the VA clinician who conducted the Veteran's most recent VA examination for psychiatric disabilities in October 2012 concerning the contended etiological relationship between the claimed acquired psychiatric disability, to include PTSD and depressive disorder, and active service.  See Board remand dated October 30, 2015, at pp. 6-7.  Unfortunately, although the AOJ included the Board's remand directive in a VA Form 21-2507a dated on March 4, 2016, requesting this addendum opinion, the VA clinician did not provide the requested opinion.  Instead, it appears that this clinician simply copied and pasted his former opinion provided in October 2012 in to a new document which was dated on March 14, 2016.  (The content of the "addendum" provided in March 2016 also seems unusually similar to another opinion provided by the same VA clinician in November 2012 so it is not entirely clear to the Board whether this clinician understood the remand instructions previously provided to him.)

The Board observes that compliance with its remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in March 2017 without complying with the October 2015 remand instructions.  Given this error, another remand is required.  The Board notes in this regard that, on remand, given the difficulties in obtaining the necessary medical opinions from the VA clinician who conducted the October 2012 VA examination, the Veteran should be scheduled for another VA examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD and depressive disorder, before a different clinician than the clinician who saw the Veteran in October 2012 and provided a duplicate opinion in March 2016, if possible.

With respect to the Veteran's increased rating claim for right elbow fracture residuals with ulnar nerve irritation, the Board notes that, following its October 2015 remand, the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the right elbow, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examination for the right elbow in October 2012 did not comply with Correia.  For example, there is no indication in the October 2012 VA elbow and forearm conditions Disability Benefits Questionnaire (DBQ) whether the right elbow range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right elbow fracture residuals with ulnar nerve irritation.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  If any records obtained are in Spanish, please have them translated in to English.

2.  Schedule the Veteran for examination to determine the nature and etiology of any acquired psychiatric disability, if possible before a different VA clinician than the clinician who conducted the Veteran's October 16, 2012, VA PTSD Disability Benefits Questionnaire (DBQ).  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any acquired psychiatric disability, to include PTSD or depressive disorder, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner is asked to identify the in-service stressor(s) on which this diagnosis is based.  The examiner also is asked to state whether the Veteran's claimed in-service stressor is related to his fear of hostile or terrorist activity.  A rationale should be provided for any opinions expressed as to any acquired psychiatric disability currently experienced by the Veteran, to include PTSD or depressive disorder, if diagnosed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right elbow fracture residuals with ulnar nerve irritation.  In order to comply with the Court's recent precedential decision in Correia, supra, the examiner must test and record the range of motion for BOTH elbows in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

5.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

